

115 HR 1473 IH: Prohibit Expansion of U.S. Combat Troops into Syria Act
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1473IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Ms. Lee (for herself, Mr. Jones, Mr. Capuano, Mr. Huffman, Mr. Pocan, Mr. Pallone, Mr. McGovern, Mr. Lewis of Georgia, Ms. Fudge, Mr. Butterfield, Mr. Cleaver, Mr. DeSaulnier, Ms. Bass, Mr. Hastings, Ms. Moore, Mr. Raskin, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo prohibit the deployment of members of the Armed Forces to Syria for purposes of engaging in ground combat operations, and for other purposes. 
1.Short titleThis Act may be cited as the Prohibit Expansion of U.S. Combat Troops into Syria Act.  2.Prohibition on United States ground combat presence in Syria (a)ProhibitionExcept as provided in subsection (b), no funds authorized to be appropriated or otherwise made available for the Department of Defense may be obligated or expended for the purpose of— 
(1)deploying members of the United States Armed Forces on to the ground of Syria for the purposes of engaging in ground combat operations; (2)awarding a contract to a private security contractor to conduct any activity on the ground of Syria; or 
(3)otherwise establishing or maintaining any presence of members of the United States Armed Forces or private security contractors on the ground of Syria, unless the purpose of such presence is limited solely to rescuing or protecting members of the United States Armed Forces from imminent danger. (b)ExceptionThe prohibition under subsection (a) does not apply to the deployment of United States Armed Forces to protect, rescue, or remove United States personnel.  
